DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments from the response filed on 4/25/2022 have been fully considered and will be addressed below in the order in which they appeared.

Applicant’s arguments with respect to claim(s) have been considered but are moot because the new grounds of rejection does not rely on the claim construction against reference applied in the prior rejection of record for teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US 9,352,496).

Regarding claim 1,  Takahashi et al. discloses A tilt bed for a utility vehicle having 
a body frame (Fig.1; Takahashi et al.) defining a front end (“FRONT” Fig. 1 Takahashi et al.)  of the vehicle on which an occupant portion is disposed and a rear end (“REAR” Fig. 1 Takahashi et al.) of the vehicle, the tilt bed being movable between a substantially flat conveying position and a tilted dumping position, said tilt bed comprising: 
a cargo bed body (“front” Fig. 5 Takahashi et al.) defining a front end, a tail end and parallel side walls (42 sidewalls; Takahashi et al.), each said side wall comprising an inner side wall and an outer cover panel (Fig.2 inner and outer wall of 42, Takahashi et al.) said bed body adapted to be tiltably mounted to the body frame (Fig.12; Takahashi et al.)   at the rear end of the vehicle ; and 
a lifting handle (“HANDLE” used to indicate grip; Takahashi et al.)   provided on said bed body (Fig. 6; Takahashi et al.)  , said lifting handle comprising an integrally molded handle area (42C; Takahashi et al.)   of in said outer cover panel at the front end thereof, and 
a lift handle bracket (annotated; Takahashi et al.) closely underlying and attached within the molded handle area of said outer cover panel to provide a reinforced lifting constructions wherein said lift handle, including the molded handle area in said outer cover panel and the lift handle bracket attached thereto, is configured to be movable with the cargo bed body (attached to and moves with Fig.6; Takahashi et al.)   .

    PNG
    media_image1.png
    364
    557
    media_image1.png
    Greyscale

Annotated Figure taken from Takahashi et al. (US 9,352,496)

Regarding claim 9, Takahashi et al. discloses A tilt bed assembly for a utility vehicle having a body frame defining a front end of the vehicle on which an occupant portion is disposed and a rear end of the vehicle, the tilt bed being movable between a substantially flat conveying position and a tilted dumping position, said tilt bed comprising: 
a cargo bed body defining a front end(“front” Fig. 5 Takahashi et al.), a tail end(“front” Fig. 5 Takahashi et al.)  and parallel sides (42 sidewalls; Takahashi et al.), each said side comprising an outer cover panel; 
a bed frame (2 main frame; Takahashi et al.) attached to said bed body and providing structural support thereto, said bed frame to be mounted to the vehicle body frame at the rear end of the vehicle and comprising a transverse beam (2C; Takahashi et al.)spanning a width of said bed frame at a front end of said bed body (Fig.1; Takahashi et al.); and 
a lifting handle (“HANDLE” used to indicate grip; Takahashi et al.)  comprising an integrally molded handle area of said cover panel at the front end thereof and along a side of said bed body, and 
a lift handle bracket (annotated; Takahashi et al.)  attached to said bed frame and closely underlying and attached within the molded handle area of said cover panel to provide a reinforced lifting construction; wherein said lifting handle, including the molded handle area (Fig.6 where grip is shown; Takahashi et al.)   and the lift handle bracket, is configured to be movable with the cargo bed body (attached to and moves with Fig.6; Takahashi et al.)  .

Regarding claim 15,  Takahashi et al. discloses A lift handle construction for a tilt bed of a utility vehicle defining a front end of the vehicle for an occupant portion and a rear end of the vehicle, the tilt bed having a cargo bed with a front end, a tail gate and substantially parallel side walls each including an inner side wall and a cover panel, said side walls connecting the front end to the tail gate and defining a front portion and a tail portion and adapted to be tiltably mounted to the vehicle, the tilt bed being movable between a substantially flat conveying position and a tilted dumping position, said handle construction comprising:   	an outwardly flared handle area (attached to and moves with Fig.6; Takahashi et al.)  proximate the front end of the tilt bed and integrally molded with said cover panel; 
a reinforcing handle bracket (annotated; Takahashi et al.)  attached to the handle area inward of the cover panel and configured to follow a contour of the handle area so as to provide a reinforced lift handle.

Allowable Subject Matter
Claims 2-8, 10-14, and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  additional structural recitation while present in references of record, provide no motivation to make a modification without the benefit of improper hindsight to produce the exact apparatus as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T. L. N./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675